Title: To George Washington from Brigadier General John Paterson, 18 November 1777
From: Paterson, John
To: Washington, George



Sir
[Lambertville, N.J.] Tuesday three Clock, 18th Novr 1777

Colo. Hamilton directed me when I arrived nigh The River to send an Express to Head Quarters for your Orders, and wait at the Ferry until he returned, I am now at Lamberton and expect to be at the Ferry on thursday Morning without fail Mr Haskill an Adjutant of my Brigade I send to you for Directions and shall wait at the Ferry until his Return, Generals Poor & Glovers Brigade are Just in my Rear Genl Learned took the Road thro’ Sussex expect he will be at the Ferry as soon as myself, Capt. Gibbs desired me to inform your Excellency that he was waiting at Morris Town until the whole had passed to hurry them on as fast as possible. I am Sir with respect your Excellences most Obedient humble Servt

Jno. Paterson

